Contracts; limitation of actions. — In October 1955 plaintiff entered into a contract with the Forest Service for the purchase of timber to be cut and removed by June 1957, the consideration by plaintiff consisting of a price per thousand board feet cut and construction of improvements to the Government land, including logging roads, erosion control, etc. Plaintiff alleges that the Government agreed to mark for cutting 12,800 M board feet of timber, more or less, but that only 6,493,670 board feet were marked, that it had inspected the area prior to the contract date and had ascertained from all available evidence that the Government could have marked the said 12,800 M board feet, and that its bid was based on such expectation of available timber. Plaintiff’s claim for relief with the General Accounting Office was denied in March 1959 and a request for reconsideration was denied in February 1961. A request for congressional relief also failed. Plaintiff filed its petition in this court on August 16, 1971. *1072This case comes before the court on defendant’s motion for summary judgment, and upon consideration thereof, together with the response in opposition thereto, without oral argument, the court concludes that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. (See Iran Nat'l Airlines Corp. v. United States, 175 Ct. Cl. 504, 360 F. 2d 640 (1966).) On March 31, 1972 the court, by order, granted defendant’s motion and dismissed the petition.